Citation Nr: 1647420	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert J.  Levine, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from December 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter in July 2014.  

In the July 2014 remand, the issue of whether new and material evidence had been received to reopen the claim regarding whether the Veteran's July 1961 motor vehicle accident was in the line of duty or was the result of his own misconduct was referred for adjudication.  In August 2015, the RO issued a line of duty determination which confirmed and continued the prior determination that the accident did not occur in the line of duty but was due to willful misconduct.  In August 2015 the AOJ informed the Veteran of the administrative decision.  The Veteran did not file a timely notice of disagreement with the August 2015 administrative decision.  As he did not file a timely notice of disagreement regarding the line of duty determination, that issue is not currently before the Board.

The Board acknowledges that the appeal of the issues of entitlement to service connection for residuals of a broken pelvis, a broken back, a broken hip, and a head injury have been perfected and certified to the Board.  See VA Form 8, dated in June 2015.  The Board's review of the claims file reveals that the Veteran has requested a Board videoconference hearing on these issues.  See January 2015 VA Form 9.  It appears that the AOJ is still taking action on this issue to schedule the Veteran's requested Board hearing.  See Appeal Certification to BVA Worksheet dated in June 2015.  As such, the Board will not accept jurisdiction over such issues at this time, but they will be the subject a subsequent Board decision, if otherwise in order.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for an acquired psychiatric disability, to include PTSD.  The Veteran has reported several in-service stressors.  The Veteran has reported a history of assault during service.  The Veteran has also reported that he was stationed near the border of East Germany and had ongoing stress and feared for his life because of a state of heightened alert along the border.  VA treatment records dated in March 2007 show that the Veteran reported that there were tanks along the border and that there was gunfire on American troops from across the border.

The Board remanded the claim in June 2014.  The remand instructed the AOJ to afford the Veteran a VA examination to determine whether a current psychiatric disability had its onset in service or is related to service.  The Veteran had a VA examination in October 2015.  In the diagnostic summary section of the report, the examiner noted that the Veteran meets the criteria for a diagnosis of PTSD according to DSM-5 criteria; however, the examiner later concluded that the Veteran does not meet the full diagnostic criteria for PTSD but rather he is best classified as having Other Specified Trauma- and Stressor Related Disorder, representing a sub-threshold PTSD diagnosis.  The examiner opined that it is at least as likely as not related to service, based on the Veteran's verbal reports.  The examiner stated that he could not determine whether there was sufficient evidence to substantiate a claim of sexual assault in service.  The examiner indicated that a history of sexual assault was not disclosed on VA evaluations in March 2007, April 2009, and March 2011.  

Although the VA examiner found that a history of assault was not shown by VA evaluations, there are VA treatment records showing a reported history of assault.  A March 2007 VA mental health assessment reflects that the Veteran reported a history of assault.  A March 2011 PTSD consultation noted a positive screen for military sexual trauma.  

In a November 2016 statement, the Veteran stated that he reported two incidents of assault to his company commander, who included those incidents in reports.  

The Board finds that a remand is required to attempt to obtain reports pertaining to alleged assaults in 1961 and to obtain an addendum opinion from the October 2015 VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate agencies, including the Department of the Army and JSRRC, if appropriate, and request that a search be conducted for reports drafted or filed by the Veteran's superior officers regarding assaults reported by the Veteran in February or March 1961.  

2. Return the case to the October 2015 examiner for an addendum opinion.  If that examiner is unavailable,  the opinion should be provided by another VA psychologist or psychiatrist.  The report should indicate that the claims file was reviewed.  The examiner should address the following questions:

a)  The examiner should clarify whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis.

b) The examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran has any acquired psychiatric disorder, including PTSD, which is related to his active service, including his reported stressor involving fear of hostile military or terrorist activity.

The examiner should discuss the VA treatment records, which show that the Veteran reported that he experienced ongoing stress and fear during service due to a heightened state of alert near the border of East Germany.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c) The examiner should discuss VA outpatient treatment which shows a reported history of sexual assault.  These include a March 2007 VA treatment record which noted a history of assault years ago and a March 2011 record, which noted a positive screen for military sexual trauma.  After reviewing the records, the examiner should indicate whether any changes to the October 2015 opinion are warranted.   

The examination report should include the complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Following the completion of the requested development, readjudicate the claim.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow a reasonable opportunity for response before returning the matters to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




